On appellants' motion to stay lower-court proceedings. Motion denied.
Appellants ordered to show cause within 14 days why the cause should not be dismissed for lack of a final, appealable order. Appellees may file a response within seven days of the filing of appellants' response to the show-cause order.
Kennedy, J., concurs in part and dissents in part and would allow the cause to proceed.
French, J., concurs in part and dissents in part and would dismiss the cause for lack of a final, appealable order.